DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 21 July 2022 have been fully considered but they are not persuasive. Applicant argues that the primary reference Krenik does not teach “wherein adjacent ones of the cases [of a mattress] are separated by a gap at a hinge axis of the first frame and the second frame, and the mattress includes a partition provided in the gap”. Examiner respectfully disagrees. As shown in at least Fig. 35 and [0084] of Applicant’s specification, the cases are lateral sections of the mattress. Krenik also teaches the same in at least Figs. 5A-D because the lateral sections are also hinged and have partitions provided in the gaps in between. 
Applicant’s arguments, see page 10, filed 21 July 2022, with respect to Krenik not teaching a partition with a plurality of holes or slits have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of US 20150289667 A1 to Oakhill.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re independent claims 1, 18, and 20, the term “adjacent ones of cases” is indefinite because it is unclear what “ones” is referring to. Is it referring to the frame, slats, or something else? The dependent claims are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150351982 A1 to Krenik.
	Re Claim 1, Krenik teaches:
A bed (at least [Abstract] “a bed”.), comprising: a main frame (at least Fig. 1D element 110 and [0051] “bed frame 110”.); and 
a mattress provided on the main frame, the mattress including a plurality of cases, each case having a plurality of cushions (at least Figs. 1B-D and [0051] “Strut caps 112 may comprise a cover or shroud for struts 114. Strut caps 112 in bed 103 support bed covering 118, and bed covering 118 provides a surface for person 100 to lie on”.) and a motor configured to adjust a firmness of the plurality of cushions (at least Figs. 2A-C element 204 and [0062] “the jack screw is coupled at its proximal end with electric motor 204, which is coupled into base support 202 via one or more fasteners”.), 
wherein the main frame includes: a first frame configured to support an upper body, the first frame having a plurality of first slats to support the mattress, wherein at least one case is coupled to the plurality of first slats (at least Fig. 10 left half and [0149] “bed frames 410 as a continuous member or may be broken instead into two or more short spacers that ensure bed frames 410 are properly spaced and kept in parallel. Spacer 1002 may offer benefit in keeping the two slat beds 400 shown separated so that the slats 402 of each slat bed 400 don't interfere with each other. Some embodiments of spacers may attach to slat beds 400 at the top or bottom of bed frame 410 and attach in such a way as to avoid the need to drill in to, bolt on to, apply adhesive to, or otherwise alter the sides of bed frame 410”.), 
a second frame configured to support a lower body, the second frame having a plurality of second slats to support the mattress, wherein at least one case is coupled to the plurality of second slats (at least Fig. 10 right half and [0149] “bed frames 410 as a continuous member or may be broken instead into two or more short spacers that ensure bed frames 410 are properly spaced and kept in parallel. Spacer 1002 may offer benefit in keeping the two slat beds 400 shown separated so that the slats 402 of each slat bed 400 don't interfere with each other. Some embodiments of spacers may attach to slat beds 400 at the top or bottom of bed frame 410 and attach in such a way as to avoid the need to drill in to, bolt on to, apply adhesive to, or otherwise alter the sides of bed frame 410”.), and 
a first drive configured to move the first frame relative to the second frame (at least Fig. 12 and [0159] “a motor may transfer rotation to yoke 1216 and jack screw 1209. Many alternatives for coupling motion from a motor to a jack screw 1209 are possible for various embodiments. Those skilled in the art will recognize that yoke 1216 or other possible connections/couplings may be used with motors mounted on a gantry 800, motors dedicated to each jack screw 1209, or other possible configurations of motors”.),
and wherein adjacent ones of the cases are separated by a gap at a hinge axis of the first frame and the second frame, and the mattress includes a partition provided in the gap (at least Fig. 5D element 420 and [0092] “lugs 420 may simply be features that interlock or interconnect between slats 402 so that stress or motion that may be applied laterally to slats 402 may be absorbed by multiple slats 402 working together via their mechanical linkage through lugs 420 so that the overall capability of slat bed 400 to absorb applied stress is improved”.).
Re Claim 2, Krenik teaches:
The bed of claim 1 (detailed with respect to claim 1), wherein the first frame includes: a first section; a second section hinged to the first section (at least Figs. 7-8); and a linkage coupling the first section to the first drive (at least Fig. 12 and [0159] “a motor may transfer rotation to yoke 1216 and jack screw 1209. Many alternatives for coupling motion from a motor to a jack screw 1209 are possible for various embodiments. Those skilled in the art will recognize that yoke 1216 or other possible connections/couplings may be used with motors mounted on a gantry 800, motors dedicated to each jack screw 1209, or other possible configurations of motors”.).
Re Claim 14, Krenik teaches:
The bed of claim 1 (detailed with respect to claim 1), further comprising an elastic foam layer seated on top of the mattress to be detachable (at least [0052] “Bed covering 118 may comprise foam, fabrics, and other materials”.).
Re Claim 15, Krenik teaches:
The bed of claim 1 (detailed with respect to claim 1), further comprising: a guard configured to support the main frame and surround an outer side of the main frame (at least Fig. 8 element 410), a plurality of legs to support the guard and to space the main frame apart from a floor surface (at least Fig. 11 element 1102).
Re Claim 16, Krenik teaches:
The bed of claim 15 (detailed with respect to claim 15), further comprising a first blocking sheet coupled to a front of the guard and a front of the main frame and a second blocking sheet coupled to a rear of the guard and a rear of the main frame, wherein the first and second blocking sheets cover gaps formed during a movement of the main frame (at least Fig. 1C elements 134 and [0060] “Bed covering 118 is shown wrapped over the ends 134 of head platform 130 and foot platform 132 and may be affixed in place with snaps, hook and loop fasteners, hooks, pockets, catches, springs, draw string, ribbon ties, clips, elastic bands, elastic rings, or any other suitable techniques”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Krenik in view of US 20180338625 A1 to Nava.
Re Claim 3, Krenik teaches:
The bed of claim 2 (detailed with respect to claim 2). 
Krenik does not explicitly teach:
wherein the first drive includes a motor and a shaft, the shaft fixed to the linkage such that, when the motor rotates the shaft, at least a portion of the linkage is rotated with the shaft.
However, Nava teaches:
wherein the first drive includes a motor and a shaft, the shaft fixed to the linkage such that, when the motor rotates the shaft, at least a portion of the linkage is rotated with the shaft (at least Figs. 1-2 and 7 and [0079] “The lumbar linkage 103, like the head linkage 93, also includes a hooked portion 104 having a proximal end 105 that is pivotally connected to the second end 102 of the lumbar actuator 100 and a distal end 106 connected to a joint 85 that is positioned between the lumbar subframe 41 and the lumbar support structure 44”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bed frame taught by Krenik with the linkage and drive taught by Nava because both are directed towards the same field of endeavor of adjustable beds and bed frames and doing so involves the use of a known technique (providing a linkage taught by Nava) with a known device (bed frame taught by Krenik) with predictable results.  A person having ordinary skill would have been motivated to do so because “in addition to including a means to tilt or rotate the head subframe 43 of the adjustable base assembly 10 into a desired ergonomic position, the adjustable base assembly 10 further includes a lumber support structure 44 that is pivotally connected to both the lumbar subframe 41 and to a lumbar actuator 100 to articulate the lumbar support structure 44 and provide lumbar support to a user resting on the adjustable base assembly 10” (Nava [0079]).
Re Claim 4, the combination of Krenik and Nava teaches:
The bed of claim 3 (detailed with respect to claim 3). 
Nava further teaches:
wherein the linkage is coupled to the first section and the second section (at least Figs. 1-2 and 7).
Re Claim 5, the combination of Krenik and Nava teaches:
The bed of claim 3 (detailed with respect to claim 3). 
Nava further teaches:
wherein the linkage includes a first link coupled to the first section and a second link coupled to the first link and the shaft (at least Fig. 7 and [0074] “a head linkage 93 for connecting the head actuator 90 to the head subframe 43. In this regard, the head actuator 90 includes a first end 91 connected to the torso subframe 42 and a second end 92 connected to the head linkage 93”.).
Re Claim 8, Krenik teaches:
The bed of claim 1 (detailed with respect to claim 1). 
Krenik does not explicitly teach:
further comprising a second drive configured to move the second frame relative to the first frame, wherein the second drive includes a motor and a shaft, and the second frame includes a first section, a second section hinged to the first section, and a linkage coupling the first and second sections to the shaft.
However, Nava teaches:
further comprising a second drive configured to move the second frame relative to the first frame, wherein the second drive includes a motor and a shaft, and the second frame includes a first section, a second section hinged to the first section, and a linkage coupling the first and second sections to the shaft (at least Figs. 2 and 6 element 110 and [0084] “a leg actuator 110 that has a first end 111 connected to the third connector frame member 27 at the lower section 23 of the fixed frame 11 and a second end 112 that is pivotally connected to the thigh subframe 61 adjacent to the foot subframe 62. In this regard, upon activation of the leg actuator 110, the leg actuator 110 pushes upward against and raises one side of the thigh subframe 61 adjacent to the foot subframe 62, while the other side of the thigh subframe 61 remains connected and adjacent to the second connector frame member 26 of the fixed frame 11”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bed frame taught by Krenik with the linkage and drive taught by Nava because both are directed towards the same field of endeavor of adjustable beds and bed frames and doing so involves the use of a known technique (providing a linkage taught by Nava) with a known device (bed frame taught by Krenik) with predictable results.  A person having ordinary skill would have been motivated to do so because “As the side of the thigh subframe 61 adjacent to the foot subframe 62 continues to be raised due to continued activation of the leg actuator 110, that side of the thigh subframe 61 then also begins to be pushed toward the seat frame 50, which, in turn, not only causes the foot subframe 62 to be raised, but further causes the foot subframe 62 to begin to move” (Nava [0085]).
Re Claim 9, the combination of Krenik and Nava teaches:
The bed of claim 8 (detailed with respect to claim 8). 
Nava further teaches:
wherein the linkage includes: a first link coupled to the shaft, and a second link coupled to the second section and the first link (at least Fig. 6 element 112 and [0084] “a second end 112 that is pivotally connected to the thigh subframe 61 adjacent to the foot subframe 62”.).
Re Claim 10, the combination of Krenik and Nava teaches:
The bed of claim 9 (detailed with respect to claim 9). 
Nava further teaches:
wherein the second link is coupled to the first link via a connection link, and at least one of couplings between the second link and the second section, the connection link and the second link, or the connection link and the first link is a hinge coupling (at least Fig. 6 element 112 and [0084] “a second end 112 that is pivotally connected to the thigh subframe 61 adjacent to the foot subframe 62”.).
Re Claim 11, the combination of Krenik and Nava teaches:
The bed of claim 9 (detailed with respect to claim 9). 
Nava further teaches:
wherein the first link is coupled to the shaft via a bracket, the bracket being fixed to the shaft and rotatably coupled to the first link (at least Fig. 6 element 112 and [0084] “a second end 112 that is pivotally connected to the thigh subframe 61 adjacent to the foot subframe 62”.).

Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krenik in view of Nava and further in view of US 20170333271 A1 to Kramer.
Re Claim 6, the combination of Krenik and Nava teaches:
The bed of claim 3 (detailed with respect to claim 3). 
Nava further teaches:
wherein: the first section includes a pair of first side frames, at least one first slat extending between the pair of first side frames (at least Figs. 2 and 7 and [0066] “seat frame 50 […] a first side 53a positioned adjacent to one of the internal side frame members 24a, a second side 53b positioned adjacent to the other internal side frame member 24b”.), 
the second section includes a pair of second side frames, at least one first slat extending between the pair of second side frames (at least Figs. 2 and 6 and [0067] “leg frame 60”.). 
The combination of Krenik and Nava does not explicitly teach:
and the linkage includes a pair of links parallel to each other.
However, Kramer teaches:
and the linkage includes a pair of links parallel to each other (at least Fig. 9 element 140 and [0042] “Crank arms 138 are coupled to the torsional member 116 and is pivotally connected at the other end to link arm 140, wherein the other end of the link arm 140 is hingedly coupled to either the first portion 86 or the second portion 88 of the leg and foot section 22 at about the hinged connection”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bed frame taught by the combination of Krenik and Nava with the linkage taught by Kramer because both are directed towards the same field of endeavor of adjustable beds and bed frames and doing so involves the use of a known technique (providing a pair of parallel links taught by Kramer) with a known device (bed frame taught by the combination of Krenik and Nava) with predictable results.  A person having ordinary skill would have been motivated to do so because “rotation of the torsional member 116 indirectly via linear actuator 120 will move the selected portion 86 or 88 of the leg and foot section 22 upwards or downwards depending on whether the leg and foot section is being raised or lowered” (Kramer [0042]).
Re Claim 7, the combination of Krenik, Nava, and Kramer teaches:
The bed of claim 6 (detailed with respect to claim 6). 
Kramer further teaches:
wherein each link in the pair of links includes: a pair of first links coupled to the pair of first side frames, respectively, and a pair of second links coupled to the pair of first links, respectively, and the shaft (at least Figs. 9-10 elements 138 and 140 and [0042] “Crank arms 138 are coupled to the torsional member 116 and is pivotally connected at the other end to link arm 140, wherein the other end of the link arm 140 is hingedly coupled to either the first portion 86 or the second portion 88 of the leg and foot section 22 at about the hinged connection such that rotation of the torsional member 116 indirectly via linear actuator 120 will move the selected portion 86 or 88 of the leg and foot section 22 upwards or downwards depending on whether the leg and foot section is being raised or lowered”.).
Re Claim 12, the combination of Krenik and Nava teaches:
The bed of claim 11 (detailed with respect to claim 11). 
The combination of Krenik and Nava does not explicitly teach:
wherein the linkage further includes an arm link fixed to the bracket and configured to rotate with a rotation of the shaft so as to maintain contact with a bottom of the first link.
However, Kramer teaches:
wherein the linkage further includes an arm link fixed to the bracket and configured to rotate with a rotation of the shaft so as to maintain contact with a bottom of the first link (at least Fig. 9 element 140 and [0042] “Crank arms 138 are coupled to the torsional member 116 and is pivotally connected at the other end to link arm 140, wherein the other end of the link arm 140 is hingedly coupled to either the first portion 86 or the second portion 88 of the leg and foot section 22 at about the hinged connection”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bed frame taught by the combination of Krenik and Nava with the linkage taught by Kramer because both are directed towards the same field of endeavor of adjustable beds and bed frames and doing so involves the use of a known technique (providing a pair of parallel links taught by Kramer) with a known device (bed frame taught by the combination of Krenik and Nava) with predictable results.  A person having ordinary skill would have been motivated to do so because “rotation of the torsional member 116 indirectly via linear actuator 120 will move the selected portion 86 or 88 of the leg and foot section 22 upwards or downwards depending on whether the leg and foot section is being raised or lowered” (Kramer [0042]).
Re Claim 13, the combination of Krenik and Nava teaches:
The bed of claim 9 (detailed with respect to claim 9). 
Nava further teaches:
wherein: the first section includes a pair of first side frames, at least one first slat extending between the pair of first side frames (at least Figs. 2 and 7 and [0066] “seat frame 50 […] a first side 53a positioned adjacent to one of the internal side frame members 24a, a second side 53b positioned adjacent to the other internal side frame member 24b”.), 
the second section includes a pair of second side frames, at least one first slat extending between the pair of second side frames (at least Figs. 2 and 6 and [0067] “leg frame 60”.). 
The combination of Krenik and Nava does not explicitly teach:
the first link includes a pair of first links coupled to the shaft, and the second link includes a pair of second links coupled to the pair of second side frames and the pair of first links.
However, Kramer teaches:
the first link includes a pair of first links coupled to the shaft, and the second link includes a pair of second links coupled to the pair of second side frames and the pair of first links (at least Fig. 9 element 140 and [0042] “Crank arms 138 are coupled to the torsional member 116 and is pivotally connected at the other end to link arm 140, wherein the other end of the link arm 140 is hingedly coupled to either the first portion 86 or the second portion 88 of the leg and foot section 22 at about the hinged connection”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bed frame taught by the combination of Krenik and Nava with the linkage taught by Kramer because both are directed towards the same field of endeavor of adjustable beds and bed frames and doing so involves the use of a known technique (providing a pair of parallel links taught by Kramer) with a known device (bed frame taught by the combination of Krenik and Nava) with predictable results.  A person having ordinary skill would have been motivated to do so because “rotation of the torsional member 116 indirectly via linear actuator 120 will move the selected portion 86 or 88 of the leg and foot section 22 upwards or downwards depending on whether the leg and foot section is being raised or lowered” (Kramer [0042]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krenik in view of US 20200000241 A1 to Jansen.
Re Claim 17, Krenik teaches:
The bed of claim 1 (detailed with respect to claim 1). 
Krenik does not explicitly teach:
further comprising a dryer coupled to a bottom of the main frame, the dryer having a fan to suction air and discharge air toward the mattress.
However, Jansen teaches:
further comprising a dryer coupled to a bottom of the main frame, the dryer having a fan to suction air and discharge air toward the mattress (at least Fig. 2 element 34 and [0034] “two fan assemblies 34 are shown exploded from beneath the frame 18”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bed frame taught by Krenik with the fan taught by Jansen because both are directed towards the same field of endeavor of adjustable beds and bed frames and doing so involves the use of a known technique (providing a fan taught by Jansen) with a known device (bed frame taught by Krenik) with predictable results.  A person having ordinary skill would have been motivated to do so because “ventilation air is provided to an upper surface of the mattress 12 and it allows for the ventilation to inhibit heat buildup and undesired humidity which provides for better sleep for the user” (Jansen [0033]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krenik in view of US 20200000241 A1 to Jansen and further in view of US 20150289667 A1 to Oakhill.
Re Claim 18, Krenik teaches:
A bed (at least [Abstract] “a bed”.), comprising: a main frame (at least Fig. 1D element 110 and [0051] “bed frame 110”.) having a plurality of slats extending in a first direction, a first frame (at least Fig. 10 left half and [0149] “bed frames 410 as a continuous member or may be broken instead into two or more short spacers that ensure bed frames 410 are properly spaced and kept in parallel. Spacer 1002 may offer benefit in keeping the two slat beds 400 shown separated so that the slats 402 of each slat bed 400 don't interfere with each other. Some embodiments of spacers may attach to slat beds 400 at the top or bottom of bed frame 410 and attach in such a way as to avoid the need to drill in to, bolt on to, apply adhesive to, or otherwise alter the sides of bed frame 410”.), and 
a second frame adjacent to the first frame in a second direction perpendicular to the first direction, the first and second frames being rotatable relative to each other (at least Fig. 10 right half and [0149] “bed frames 410 as a continuous member or may be broken instead into two or more short spacers that ensure bed frames 410 are properly spaced and kept in parallel. Spacer 1002 may offer benefit in keeping the two slat beds 400 shown separated so that the slats 402 of each slat bed 400 don't interfere with each other. Some embodiments of spacers may attach to slat beds 400 at the top or bottom of bed frame 410 and attach in such a way as to avoid the need to drill in to, bolt on to, apply adhesive to, or otherwise alter the sides of bed frame 410”.), 
a mattress provided on the main frame, the mattress including a plurality of cases, each case having a plurality of cushions (at least Figs. 1B-D and [0051] “Strut caps 112 may comprise a cover or shroud for struts 114. Strut caps 112 in bed 103 support bed covering 118, and bed covering 118 provides a surface for person 100 to lie on”.) and a drive configured to adjust a firmness of the plurality of cushions, wherein the plurality of cases are coupled to the plurality of slats (at least Figs. 2A-C element 204 and [0062] “the jack screw is coupled at its proximal end with electric motor 204, which is coupled into base support 202 via one or more fasteners”.); 
wherein the mattress includes a partition provided between adjacent ones of the cases (at least Fig. 5D element 420 and [0092] “lugs 420 may simply be features that interlock or interconnect between slats 402 so that stress or motion that may be applied laterally to slats 402 may be absorbed by multiple slats 402 working together via their mechanical linkage through lugs 420 so that the overall capability of slat bed 400 to absorb applied stress is improved”.), the partition being made of an elastic material (at least [0092] “lugs 420 may comprise metals, wood, plastics, nylon, combinations of materials, and/or other suitable materials and may be rectangular, contoured, or other possible shapes suitable for use as a lug 420”.).
Krenik does not explicitly teach:
and a dryer coupled to a bottom of the main frame, the dryer having: a fan configured to suction air, a supply duct extending in the second direction and coupled to an outlet of the fan, and a plurality of discharge ducts extending in the second direction, each discharge duct having an outlet through which air is discharged through the plurality of slats and toward the mattress;
the partition having a plurality of holes through which air discharged from the dryer flows.
However, Jansen teaches:
and a dryer coupled to a bottom of the main frame, the dryer having: a fan configured to suction air (at least Fig. 2 element 34 and [0034] “two fan assemblies 34 are shown exploded from beneath the frame 18”.), a supply duct extending in the second direction and coupled to an outlet of the fan (at least Fig. 7), and a plurality of discharge ducts extending in the second direction, each discharge duct having an outlet through which air is discharged through the plurality of slats and toward the mattress (at least Figs. 2 and 7 and [0036] “The conduit apertures 32 allow for passage of the conduit 74 upwardly through the upper surface of the deck 24 providing for ventilation air to move from beneath the deck 24 up through the deck 24 and also allow for flow communication with the mattress 12”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bed frame taught by Krenik with the fan taught by Jansen because both are directed towards the same field of endeavor of adjustable beds and bed frames and doing so involves the use of a known technique (providing a fan taught by Jansen) with a known device (bed frame taught by Krenik) with predictable results.  A person having ordinary skill would have been motivated to do so because “ventilation air is provided to an upper surface of the mattress 12 and it allows for the ventilation to inhibit heat buildup and undesired humidity which provides for better sleep for the user” (Jansen [0033]).
The combination of Krenik and Jansen does not explicitly teach:
the partition having a plurality of holes through which air discharged from the dryer flows.
However, Oakhill teaches:
the partition having a plurality of holes through which air discharged from the dryer flows (at least Fig. 2A element 104 and [0032] “openings 104 defined therethrough to allow fluid communication between the opening 78 in the base”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bed frame taught by the combination of Krenik and Jansen with the holes taught by Oakhill because both are directed towards the same field of endeavor of adjustable beds and bed frames and doing so involves the use of a known technique (providing holes taught by Oakhill) with a known device (bed frame taught by the combination of Krenik and Jansen) with predictable results.  A person having ordinary skill would have been motivated to do so because “thereby forming the air passage 32 for flow of heating or cooling air” (Oakhill [0032]).
Re Claim 19, the combination of Krenik, Jansen, and Oakhill teaches:
The bed of claim 18 (detailed with respect to claim 18). 
Krenik further teaches:
further comprising: a plurality of legs to support the main frame and to space the dryer apart from a floor surface (at least Fig. 11 element 1102), wherein the partition provided between the first and second frames to prevent collision of the cushions during a movement of the first or second frames (at least Fig. 5D element 420 and [0092] “lugs 420 may simply be features that interlock or interconnect between slats 402 so that stress or motion that may be applied laterally to slats 402 may be absorbed by multiple slats 402 working together via their mechanical linkage through lugs 420 so that the overall capability of slat bed 400 to absorb applied stress is improved”.). 
Jansen further teaches:
and wherein the fan is configured to suction air in an axial direction and discharge air in a radial direction (at least Figs. 2 and 7 and [0036] “The conduit apertures 32 allow for passage of the conduit 74 upwardly through the upper surface of the deck 24 providing for ventilation air to move from beneath the deck 24 up through the deck 24 and also allow for flow communication with the mattress 12”.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krenik in view of Oakhill.
Re Claim 20, Krenik teaches:
A bed (at least [Abstract] “a bed”.), comprising: a main frame (at least Fig. 1D element 110 and [0051] “bed frame 110”.) having a plurality of frames hinged to each other so as to be rotatable relative to each other (at least Fig. 10), a plurality of cases coupled to the plurality of frames, each case having a plurality of cushions (at least Figs. 1B-D and [0051] “Strut caps 112 may comprise a cover or shroud for struts 114. Strut caps 112 in bed 103 support bed covering 118, and bed covering 118 provides a surface for person 100 to lie on”.) and a drive configured to adjust a firmness of the plurality of cushions (at least Figs. 2A-C element 204 and [0062] “the jack screw is coupled at its proximal end with electric motor 204, which is coupled into base support 202 via one or more fasteners”.), and at least one partition provided between adjacent of cases at a position aligned with a rotation axis of the plurality of frames so as to prevent collision between cushions during rotations of the plurality of frames (at least Fig. 5D element 420 and [0092] “lugs 420 may simply be features that interlock or interconnect between slats 402 so that stress or motion that may be applied laterally to slats 402 may be absorbed by multiple slats 402 working together via their mechanical linkage through lugs 420 so that the overall capability of slat bed 400 to absorb applied stress is improved”.), the partition being made of an elastic material (at least [0092] “lugs 420 may comprise metals, wood, plastics, nylon, combinations of materials, and/or other suitable materials and may be rectangular, contoured, or other possible shapes suitable for use as a lug 420”.).
Krenik does not explicitly teach:
and including a plurality of fins formed in an upper section of the partition, the fins being separated by a plurality of slits extending in a width direction of the bed.
However, Oakhill teaches:
and including a plurality of fins formed in an upper section of the partition, the fins being separated by a plurality of slits extending in a width direction of the bed (at least Fig. 2A element 84 and [0030] “slots 84 formed within the foam insert 76”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bed frame taught by the Krenik with the holes taught by Oakhill because both are directed towards the same field of endeavor of adjustable beds and bed frames and doing so involves the use of a known technique (providing slits taught by Oakhill) with a known device (bed frame taught by Krenik) with predictable results.  A person having ordinary skill would have been motivated to do so because they “are positioned to alter the flexibility of foam insert” (Oakhill [0030]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE SUN/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673